In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-20-00152-CR
                                  No. 07-20-00153-CR
                             ________________________

                        EX PARTE CHRISTOPHER MCMANUS


                          On Appeal from the 46th District Court
                                  Wilbarger County, Texas
           Trial Court Nos. 12,053 & 12,099; Honorable Dan Mike Bird, Presiding


                                     August 27, 2020

                          ABATEMENT AND REMAND
                     Before QUINN, C.J., and PIRTLE and DOSS, JJ.


      Appellant, Christopher McManus, appeals from the trial court’s orders denying his

pretrial applications for writs of habeas corpus.      We remand the causes for further

proceedings.


      Appellant is represented by retained counsel. The appellate record was due on

July 7, 2020. The clerk’s record has been filed in each cause, but the reporter’s record

has not been filed because Appellant has not requested preparation or made payment

arrangements for the reporter’s record. See TEX. R. APP. P. 35.3(b)(2), (3). By letter of
July 20, 2020, we directed Appellant to request preparation and make payment

arrangements for the reporter’s records by July 30, or we would abate the appeals and

remand the causes to the trial court for further proceedings. To date, Appellant has not

requested preparation or paid for the reporter’s record and has had no further

communication with this court.


      Accordingly, we abate the appeals and remand the causes to the trial court for

further proceedings. TEX. R. APP. P. 20.2, 37.3(a)(2). Upon remand, the trial court shall

utilize whatever means it finds necessary to determine the following:


      (1)    whether Appellant still desires to prosecute the appeals;

      (2)    whether Appellant is entitled to have the reporter’s record furnished without
             charge pursuant to Rule of Appellate Procedure 20.2; and

      (3)    if Appellant is not entitled to have the reporter’s record furnished without
             charge, the date Appellant will make acceptable payment arrangements for
             the reporter’s record.

      The trial court shall execute findings of fact, conclusions of law, and any necessary

orders addressing the foregoing subjects. The trial court shall also cause to be developed

(1) a clerk’s record containing the findings of fact, conclusions of law, and any necessary

orders, and, if requested by Appellant, (2) a reporter’s record transcribing the evidence

and argument presented at any hearing held. The trial court shall cause the hearing

record to be filed with the clerk of this court on or before September 25, 2020.


      It is so ordered.


                                                              Per Curiam


Do not publish.

                                            2